DETAILED ACTION
The present Office Action is responsive to the Amendment received on September 30, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-7 and 16 are canceled.
	Claim 21 is new.
Claims 8-14 and 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 17, 2021.
Claim Rejections - 35 USC § 112
The rejection of claims 15-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on March 31, 2021 is withdrawn in view of the Amendment received on September 30, 2021.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 has been amended, inter alia, to recite the phrase, “a forward adapter amplifier primer adapted to perform N cycles of linear amplification”.
	The term, “adapter to perform” has been construed to mean that the primer itself is, “configured” for subsequently recited function (i.e., perform N cycles).
	Any primer whose terminus is not blocked from extension can be used in any polymerase mediated extension, regardless of it being exponential or linear in nature.  However, the Office cannot determine what structure would render a primer configured to perform a pre-determined “N-cycles” of any such amplification processes.  This is because the cycles of an amplification reaction is based the user’s programming the actual reaction conditions to cycle the temperatures, and not based on the structure of the primer.
	Therefore, claim 15 is indefinite for failing to recite a structural limitation which can render that primer to perform a pre-determined “N-cycles” of extension.

	Claims 17 and 21 are indefinite by way of their dependency on claim 15.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
at least two primers … to perform (PCR) …”.
The latter phrase is deemed new matter because the usage of the generic term, “at least two primers” embraces primers which can have generic structures that does not include any of the structures recited in the “forward adapter amplifier primer”

    PNG
    media_image1.png
    325
    906
    media_image1.png
    Greyscale
	However, the instant specification as well as the provisional application (62/191,627) from which instant application derives its effective filing date is clear that these “at least two primers” employed in a subsequent PCR reaction is comprised of the forward adapter amplifier primer and a reverse primer (from section [0005] of the provisional application; section [0010] of the instant specification).

	Therefore, Applicants do not have support for a generic use of a pair of primers which are adapted to amplify the linear amplification products generated.

	New Matter must be removed.	
	Because of the new matter, Applicants’ claims are not entitled to the effective filing date of the provisional application, and only to the filing date of the instant application1.
Claim Rejections - 35 USC § 102
The rejection of claim 16 under 35 U.S.C. 102(a)(2) as being anticipated by Bramlett et al. (US 2019/0323091 A1, published October 2019, priority June 2015), made in the Office Action mailed on March 31, 2021 is withdrawn in view of the Amendment received on September 30, 2021, canceling the rejected claim.
Rejection – Maintained & New Grounds, Necessitated by Amendment
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 15 and 17 under 35 U.S.C. 102(a)(2) as being anticipated by Bramlett et al. (US 2019/0323091 A1, published October 2019, priority 
In addition, claim 21 is rejected herein as being necessitated by Amendment (by its addition).  
Applicants’ claim amendment and arguments presented in the Amendment received on September 30, 2021 have been carefully considered but they are not deemed persuasive for the reasons set forth in the, “Response to Arguments” section.
The rejection of claim 21 is addressed in the above-discussed, “section”.
The Rejection:
A product is solely defined by its physical attributes and not its recited intended usages absent said recited intended usages necessarily require a structural distinction.

    PNG
    media_image2.png
    430
    698
    media_image2.png
    Greyscale
With regard to claims 15 and 16, Bramlett et al. disclose a method requiring the below depicted reagents (reproduced from Figure 1A):
As seen, the top left primer (i.e., UA-1/tag1) is a structural equivalent of the adapter barcode primers, comprising from 5’ to 3’ direction, an adapter region (see UA-1 region, see also, “a first universal adaptor”, section [0755]), a barcode region (“a first tag”, section [0755]; “adaptor includes at least one barcode sequence, universal sequence…”, section [0825]), and an annealing region that anneals at 3’ end of the 
	As it regard to a kit of these reagents, the artisans clearly express that the reagents are envisioned to be packaged into a kit (kits … for detecting generic variants, …” [0202]).
	With regard to claim 17, the forward adapter amplifier primer (i.e., the solid arrow on the left side shares a region of homology with the adapter region of the adapter barcoded primer.
	Therefore, the invention as claimed is deemed anticipated by Bramlett et al.Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that the subject matter relied on by Bramlett et al. is not disclosed in the prior filed application, 62/172,836 (page 8).  
	Applicants are advised that Applicants’ claims as presently amended are not entitled to the effective filing date of their prior filed application.

	With regard to claim 21, Bramlett et al. teach that their method employs a cleaving agent that cleaves a restriction enzyme which recognizes type I, type II, type Hs, type IIB, type III, type IV restriction sites (section [0781] and [0940]).
	According to the instant specification, the application defines an enzyme that cleaves at the ROI as below:
“The enzyme can be an enzyme that is capable of cleaving or nicking a genomic DNA at the 3’ end of a ROI.  In some embodiments, the enzyme is an endonuclease.  In some embodiments, the enzyme is a restriction enzyme.  In other embodiments, the enzymatic digestion is performed by CRISPR/cas9” (section [0028], instant specification)

In addition, Applicants employ a prior art recognized type II restriction enzyme2:
“For this study, XmnI was used.” (page 23)
	While Bramlett et al. do not use the cleavage agents to cleave the target nucleic acids, the claims are drawn to a product, that is, a kit, and Bramlett et al. teach that the same agent be included into a kit (section [0202]).  Therefore, there is no distinction between the disclosed kit of Bramlett et al. and that of the instantly claimed invention.
	The rejection is maintained therefore.


Claim Rejections - 35 USC § 103
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0096277 A1, published May 22, 2003), made in the Office Action mailed on March 31, 2021 is withdrawn in view of the Amendment received on September 30, 2021, canceling the rejected claim.
Rejection – Maintained & New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 15 and 17 under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0096277 A1, published May 22, 2003), made in the Office Action mailed on March 31, 2021 is maintained for the reasons of record.
Applicants’ claim amendment and arguments presented in the Amendment received on September 30, 2021 have been carefully considered but they are not deemed persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:

    PNG
    media_image3.png
    323
    739
    media_image3.png
    Greyscale
With regard to claims 15 and 16, Chen teaches a method employing the below depicted reagents (from Figure 2B):
As seen, primers 10A (or 10B) is a structural equivalent to the adapter barcoded primer comprising from 5’ to 3’ direction, an adapter region, a barcode region, and an annealing region that anneals at 3’ end of the ROI (see the 5’ region of the primers, wherein in Figure 1, this region is split into two separate sections 15 and 16, wherein section 16 is disclosed as being an artificial sequence designed to facilitate the second level PCR amplification”, section [0032]; and section 15 is disclosed as being “coupling element … [which] contains sequences which ‘tag’ the element as unique for a given allele”, thus equivalent to molecular barcode; and 3’ region being “specific for the region of interest).
The 20A arrow primer that anneals to the 5’ region of 10A primer (for example) is a structural equivalent to the “forward adapter amplifier primers”.  The primer 32 on the right top side is a structural equivalent to the adapter reverse primer; and the solid arrow 40 annealing to the 5’ region of the primer 32 is a structural equivalent to the reverse adapter amplifier primer.
	As it regard to a kit of these reagents, the artisans clearly express that the reagents are envisioned to be packaged into a kit (kits … for detecting generic variants, …” [0202]).
i.e., the solid arrow 20A on the left side shares a region of homology with the adapter region of the adapter barcoded primer of 10A (see also, “element 16 is an artificial sequence designed to facilitate the second level of PCR amplification; it has sequences identical to those of the secondary forward primers”, section [0032]).
	Chen does not explicitly disclose a kit of reagents containing all of the reagents employed in the disclosed method.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to package the reagents of Chen into a kit in view of the conventionality of kits in the analytical arts for the advantages of convenience, cost-effectiveness, matched and/or pre-weighed components, etc.
Therefore, the invention as claimed is deemed prima facie obvious over Chen.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that, “section 15” (page 11, Response) being relied upon by the Office for teaching “coupling element … [which] contains sequences which ‘tag’ the element as unique for a given allele” as an equivalent to a molecular barcode is incorrect (page 11, bottom paragraph, Response).
	Applicants state that the entirety of Chen does not teach or suggest a molecular barcode in the sense the tem is used in the present specification, which is also the conventional usage (page 12, 1st paragraph, Resonse).

	This argument has been carefully considered but has not been persuasive.
	Applicants’ cannot infer a limitation into a product’s structure based on their particular context of usage.  For example, a primer pair configured in a real time PCR is structurally no different than a primer pair configured for a traditional PCR, the difference in their usages are in context of the method.  
	Similarly, a primer generically recited as “configured for linear amplification” is not structurally different from a primer employed in a typical amplification reaction, such as PCR, as all that the primer need to have is an extendible 3’ terminus to which it anneals.
	Similarly, Applicants’ may contend that their “molecular barcode” is being used in a different way than the “tag” sequence of Chen, apart from their actual usage, they are not physically distinguished in the way there are claimed.  Just as the tag sequence used by Chen et al. must be unique to that target for which they amplify and distinguishable from another tag, Applicants’ molecular barcode operates the same way, that is, it is unique sequence that can be distinguished from another sequence.

	Next, Applicants distinguish Chen’s method from that of the instant method (page 12-13, Response).
	The claimed invention is not a method, but a product.

    PNG
    media_image3.png
    323
    739
    media_image3.png
    Greyscale
	And as discussed above, Chen absolutely teaches the combination of the instant primers.
As shown, Chen et al. teach an adapter barcoded (or tagged) primer that has from 5’ to 3’ region, an adapter, a tag, and a 3’ region specific to ROI (marked “X”).  Chen et al. also teach a forward primer that has a complementary region to the amplification product produced therefrom (20A or 20B), and at least two primers (including 20A/20B and 40) that anneals to the resultant product.
	It is not relevant that these primers are employed in a first extension, linear amplification, and exponential amplification because the structures of the primers being claimed are identical and taught by Chen et al.



s 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2004/0110153 A1, published June 10, 2004) in view of Anderson et al. (US 2013/0005585 A1, published January 3, 2013).

    PNG
    media_image4.png
    889
    734
    media_image4.png
    Greyscale
Regarding claim 15, Dong et al. disclose the following set of oligonucleotides in a disclosed method depicted in Figure 1 (reproduced below):

    PNG
    media_image5.png
    46
    88
    media_image5.png
    Greyscale
As seen, Dong et al. teach an adapter barcode primer comprising, from 5’ to 3’ end, a region of interest (ROI) in the DNA (see the adapter construct that has 3’ end that anneals to the region of interest and a 5’ non-complementary end that is explicitly disclosed as having an adapter sequence (“plurality of target specific primers also have a common priming site 5’ of the target specific region”, section [0091]), and a forward primer that is adapted to amplify the amplified product from the first primers (“a primer to the second common priming site on the target specific primer”, section [0091]) and at least two primers which amplify the resulting primers which includes the primer to the second common priming site on the target specific primer and, “a primer to the first common priming site on the poly(dT) primer” (section [0091]).

	Dong et al. do not teach that the 5’ non-complementary region comprises a barcode sequence between the common primer binding region and the 3’ target specific region.
	Anderson et al. teach a method of inserting a molecular barcode into a primer region in order to increase the throughput of the multiple reactions, wherein the artisan teach a primers which is designed to add a molecular barcode having the below structure (from Figure 4):

    PNG
    media_image6.png
    176
    483
    media_image6.png
    Greyscale
 As seen, the bottom primer comprises a TS-F region which is target-specific region of the primer and “bc2” is a barcoded region, and the tail-end is the CS1 region which serves as a primer binding region of the top primer.
	Anderson et al. explicitly teach that the addition of molecular barcodes can, “facilitate DNA sequencing … encode information, such as, e.g., sample, origin, about the target nucleotide sequence to which it is attached … Barcoding target 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention so as to combine the teachings of Dong et al. with the teachings of Anderson et al., thereby arriving at the invention as claimed.
	The principle motivation of combining the teaching of Anderson et al., into the method of Dong et al. is provided by Anderson et al., who state that by adding molecular barcodes into the primer allows analysis of multiple samples simultaneously, based on the unique sequence associated with the molecular tag which can identify the source of the sample from which the amplification products were produced. 
	Therefore, one of ordinary skill in the art would have been motivated to append the molecular barcode to the 5’ non-complementary end of the primer of Dong et al., thereby arriving at the invention as claimed.
	In addition, said one of ordinary skill in the art would have been motivated insert the molecular barcode between the 3’ target specific region and the 5’ region for common primers because, as taught by Dong et al. and Anderson et al., the resulting products would have had a 5’ end which can be annealed to by common primers in a subsequent amplification.

	The Office again reiterates that the claimed invention is directed to a product, not a method.  Therefore, so long as there is a motivation to arrive at the structurally identical reagents as presently claimed, the motivation to do so may not need be the same as that which Applicants’ motivation.
	In fact, the Supreme Court in KSR stated:
“The Circuit first erred in holding that courts and patent examiners should look only to the problem the patentee was trying to solve.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed.” (page 6, Opinion, KSR)

“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)

	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 22, 2021
/YJK/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Instant application is a divisional of a 15/207,051, the Office assumes that the 15/207,051 also does not have support for the subject-limitation.
        2 Lin et al., “A sequence-specific endonuclease (XmnI) from Xanthomonas manihotis”, Nucleic Acids Res., 1980, vol. 8, no. 24, pages 6189-98) is relied on for this knowledge (Abstract enclosed herein).